UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2012 BCB BANCORP, INC. (Exact name of Registrant as specified in its charter) New Jersey (State or Other Jurisdiction of Incorporation) 0-50275 (Commission File Number) 26-0065262 (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, NJ 07002 (Address of principal executive offices) (201) 823-0700 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On December 20, 2012, BCB Bancorp, Inc. amended its Restated Certificate of Incorporation to include a new Article V, Part (C ) which establishes a Series A 6% Noncumulative Perpetual Preferred Stock and sets forth the number of shares to be included in such series, and to fix the designation, powers, preferences, and rights of the shares of each such series and any qualifications, limitations or restrictions thereof.Such amendment to the Restated Certificate of Incorporation was approved by the directors of BCB Bancorp, Inc. on October 10, 2012. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired:None (b) Pro Forma Financial Information:None (c) Shell company transactions:None (d) Exhibits: 3.1Certificate of Amendment to the Restated Certificate of Incorporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCB BANCORP, INC. Date: December 21, 2012 By: /s/ Donald Mindiak Donald Mindiak President and Chief Executive Officer (Duly Authorized Representative)
